Citation Nr: 1535074	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  08-30 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder disability, rated at 10 percent prior to November 10, 2008, and 20 percent thereafter, with a temporary total rating from November 15,2011, to February 1, 2012.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1983. 

This appeal comes before the Board of Veterans' Appeals (Board) from November 2007 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and his spouse testified at a hearing at the RO before the undersigned Veterans Law Judge in April 2010.  A transcript of the hearing has been associated with the record.

The case was most recently before the Board in February 2013, when it was remanded for additional action by the originating agency.  

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

Pursuant to the Board's remand the Veteran was afforded VA examinations in February 2013 to determine the current degree of severity of his right shoulder disability and the impact of all of his service-connected disabilities on his employability.  The Board has determined that the reports of these examinations do not provide an adequate assessment of the impact of the service-connected disabilities on occupational functioning.  Therefore, the Board has determined that the Veteran should be afforded additional VA examinations.

The Board further notes that the Veteran submitted claims for service connection for black outs and a thoracolumbar spine disability in November 2014.  He contends that these disabilities affect his occupational functioning.  Therefore, these claims should be developed and adjudicated by the originating agency before the Board decides the TDIU claim.

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake all indicated development and then adjudicate the claims for service connection for blackouts and thoracolumbar spine disabilities.  Inform the Veteran of his appellate rights with respect to the decision.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the issues currently on appeal.

3.  Then, afford the Veteran VA examinations by an examiner or examiners with sufficient expertise (other than the February 2013 examiner) to determine the current degree of severity of the service-connected right shoulder disability and the impact of all of the service-connected disabilities on the Veteran's employability.  All pertinent evidence of record should be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

The RO or the AMC should ensure that the appropriate examiner provides all information required to rate the right shoulder disability.

An appropriate examiner should provide an assessment of the impact of the service-connected right shoulder disability, cervical spine disability and right hand disability on the Veteran's ability to function in an occupational setting and provide an opinion as to whether there is a 50 percent or better probability that the foregoing service-connected disabilities are sufficient by themselves to render the Veteran unemployable.  

If the examiner determines that they are not and the Veteran has been granted service connection for blackouts and/or thoracolumbar spine disability, the examiner should also provide an assessment of the impact of such disability or disabilities on the Veteran's ability to function in an occupational setting and provide an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities are sufficient by themselves to render him unemployable.

The rationale for all opinions expressed must also be provided.

4.  Undertake any other indicated development.

5.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




